EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeanine Gasper on 3/22/2022.
The application has been amended as follows: 

Amended Claim 41, as follows:
41. (Currently Amended) A railing assembly, comprising:
a railing portion, wherein the railing portion defines an interior and includes a resilient retaining element with at least one inward extending portion extending within the interior; and
a baluster having at least one portion with a continuous planar or linear solid outer surface;
wherein the inward extending portion of the retaining element deflects away from, and frictionally engages with, the continuous planar or linear solid outer surface of the baluster when the baluster is received in the interior.

Amended Claim 42, as follows:
42. (Currently Amended) A railing assembly, comprising:
a first railing portion having a first interior and provided with a first resilient retaining element defining a first surface;
resilient retaining element defining a second surface; and
a baluster having at least a portion with a continuous, solid, planar or linear outer surface wall, wherein the first surface of the first resilient retaining element and the second surface of the second resilient retaining element deflect away from, and frictionally engage with, the continuous, solid, planar or linear outer surface wall of the baluster when the baluster is received in the first interior and in the second interior.

Amended Claim 43, as follows:
43. (Currently Amended) A railing assembly, comprising:
a railing portion including at least one channel;
a first resilient retaining element provided within the at least one channel and a second resilient retaining element, the second resilient retaining element opposite the first resilient retaining element and spaced from the first resilient retaining element by a first dimension; and
a baluster having: 
at least one continuous, solid, planar or linear outer surface section, and
a width defining a second dimension greater than the first dimension, wherein at least one of the first and second retaining elements deflects away from, while frictionally engaging with, continuous, solid, planar or linear outer surface section of the baluster when the baluster is received in the railing portion between the first resilient retaining element and the second resilient retaining element.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

a railing portion 45, wherein the railing portion defines an interior and includes a resilient retaining element 49 with at least one inward extending portion 51 extending within the interior; and
a baluster 41 having at least one portion with a continuous planar or linear solid outer surface.
However, the prior art is lacking a teaching, suggestion, or motivation to modify Schall such that:
 the inward extending portion 51 of the retaining element 49 deflects away from, and frictionally engages with, the continuous planar or linear solid outer surface of the baluster when the baluster is received in the interior.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        3/22/2022